Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is a second Non-Final Office action. In response to communications received 4/27/2020, Applicant, on 7/27/2020, amended claims 1, 4, 10 and 16. Claim 1-20 remain pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains.
Applicant’s amendments and arguments have been considered. However, 102/103 rejection remain and are updated below.

Response to Argument
With respect to the 101 arguments, Applicant first argues that the amended claims cannot be described as merely mathematical concepts, methods of organizing human activity, or mental processes (See Remarks at pg. 13). However, Examiner respectfully disagrees. Examiner notes that the amended claimed invention set forth an arrangement where information is received, detected and analyzed regarding the data set. This arrangement amounts to either following rules or instructions (analyzing data and generating results, i.e. reviewing data set details and automatically creating visualization snapshots to compare and determine pattern changes). Additionally, the Applicant’s Specification identifies that the monitoring of the annotation snapshot are intended for detecting and understanding changes in an organization, which are steps in business relations. Therefore, the amended claimed invention recites certain methods of organizing human activity. See the updated rejection below.

 Also, with respect to the 101 arguments, Applicant argues that the amended claims, specifically the “obtaining” and “monitoring” steps, integrate any purported recited judicial exception into a practical application of that exception, such that “the presence of these additional elements evinces an improvement in the functioning of a computer, or an improvement to other technology or technical fields” (See Remarks at pgs. 13-14). However, Examiner respectfully disagrees. Examiner first notes that the amended “obtaining” and “monitoring” steps of the independent claims recites information that is received, displayed (i.e. visualized), detected and analyzed for the purpose of detecting and understanding changes in a business. Therefore, the amended “obtaining” and “monitoring” steps of the independent claims recite certain methods of organizing human activity and do not constitute as additional elements. Examiner also notes that the additional elements in the claimed invention include: a computer system comprising: a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor, for executing the program instructions, coupled to a change detection engine via the bus that when executing the program instructions and the computer program product comprising a computer readable hardware storage device, and program instructions stored on the computer readable hardware storage device. The additional elements used for receiving data (i.e. “obtaining a plurality of annotation snapshots;” etc.); displaying/transmitting data (i.e. “annotation generated based on an underlying data set of the time-dependent visualization;” etc.); processing data (i.e. “monitoring the plurality of annotation snapshots for indicia of a pattern change;” “determining whether there has been a pattern change based on the comparison of the first annotation against the second annotation;” etc.) and repeating steps merely implement the abstract idea steps of valuing an idea in the manner of “apply it”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea or provide an improvement in the functioning of a computer, or an improvement to other technology or technical fields

With respect to the 103 argument, Applicant argues that the cited references, Herwadkar in view of Skierkowski in further view of Bak in even further view of Maheshwari fails to teach or suggest the amended features of independent claim. Examiner notes that with respect to the amendments, an Herwadkar) in a 102(a)(1) rejection. Additionally, dependent claims 3-5, 7-8, 12-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herwadkar et al. (United States Patent Application Publication, 2014/0095541, hereinafter referred to as Herwadkar) in view of Chu et al. (United States Patent Application Publication, 2016/0342910, hereinafter referred to as Chu). For these reasons, a Second Non-Final Rejection has been issued. See the updated rejection below.

 Also with respect to the 103 arguments, Applicant argues that Herwadkar “fails to teach a series of snapshots across time that include a visualization and associated annotation without such historic data” and “monitoring the plurality of annotation snapshots for indicia of a pattern change” (See Remarks at pgs. 16-17). However, Examiner respectfully disagrees. Examiner notes that Herwadkar monitors how underlying KPI time series data trends over time through annotated snapshot visualizations, such as a graph or bar chart which is more than sufficient to teach, suggest, or encompass directed to a “series of snapshots across time that include a visualization and associated annotation” and “monitoring the plurality of annotation snapshots for indicia of a pattern change.” See the updated rejection below. Examiner further notes that the claimed language does not exclude historical data in the comparison of annotation snapshots, as argued by the Applicant. As explained in Applicant’s Specification in at least ¶0045, the comparison of annotation snapshots occurs at varying times that may be across months or even different years. An annotation snapshot based on underlying KPI data from past months or years is an annotation snapshot based on historical data. Therefore, Herwadkar’s disclosure appropriately applies to the claimed language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed method recited in claims 1-9; the claimed computer system recited in claims 10-15 and the claimed computer program product recited in claims 16-20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claim 1-20.

In an accordance with Step 2A, Prong One, Claims 1-20, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):
Obtain(ing) a plurality of annotation snapshots of an annotation generated based on an underlying data set of the time-dependent visualization in real-time at a plurality of points in time, each annotation snapshot comprising a visual snapshot of the time- dependent visualization at a point in time of the plurality of points in time and an annotation indicating a feature of the visualization at that point in time, each obtained annotation snapshot not including the underlying data set of the time-dependent visualization at that point in time; 
Monitor(ing) the plurality of annotation snapshots for indicia of a pattern change over time against a predetermined reference point, the monitoring comprising comparing a first annotation of a first obtained annotation snapshot of the plurality of annotation snapshots against a second annotation of a second obtained annotation snapshot of the plurality of annotation snapshots; 
Determin(ing) whether there has been a pattern change based on the comparison of the first annotation against the second annotation; and 
Generat(ing), in response to detecting a pattern change, an alert describing the pattern change.

The above-recited limitations viewed as an abstract idea are methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Specifically, the recited claimed limitations set forth an arrangement where information is received, detected and analyzed regarding the data set. This arrangement amounts to either following rules or instructions (analyzing data and generating results, i.e. reviewing data set details and automatically creating visualization snapshots to compare and determine pattern changes). Additionally, the Applicant’s Specification identifies that the monitoring of the annotation snapshot are important for detecting and understanding changes in an organization (i.e. business relations) (See Specification, ¶0002). Such concepts have been considered ineligible for certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of a computer system comprising: a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor, for executing the program instructions, coupled to a change detection engine via the bus that when executing the program instructions and the computer program product comprising a computer readable hardware storage device, and program instructions stored on the computer readable hardware storage device for receiving data (i.e. “obtaining a plurality of annotation snapshots;” etc.); displaying/transmitting data (i.e. “annotation generated based on an underlying data set of the time-dependent visualization;” etc.); processing data (i.e. “monitoring the plurality of annotation snapshots for indicia of a pattern change;” “determining whether there has been a pattern change based on the comparison of the first annotation against the second annotation;” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims recite an abstract idea directed to methods of organizing human activity. Using a computer system  and computer program product to receive, process and display the data resulting from this kind of organizational and evaluative analysis merely implements the abstract idea in the manner of “apply it” and are constraining the abstract idea to a particular technological environment.

In accordance with Step 2B, the claim recites the additional elements – “computer system comprising: a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor, for executing the program instructions, coupled to a change detection engine via the bus that when executing the program instructions and the computer program product comprising a computer readable hardware storage device, and program instructions stored on the computer readable hardware storage device.” The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is noted in the Applicant’s Specification, “computer system/server 12 is intended to represent any type of computer system that may be implemented in deploying/realizing the teachings recited herein. Computer system/server 12 may be described in the general context of computer system/server executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on, that perform particular tasks or implement particular abstract data types. In this particular example, computer system/server 12 represents an illustrative system for detecting changes in a data set underlying a time-dependent visualization by comparing annotation snapshots across time. It should be understood that any other computers implemented under the present invention may have different components/software, but can perform similar functions.  Computer system/server 12 in computerized implementation 10 is shown in the form of a general-purpose computing device. The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processing unit 16” (See Applicant’s Specification, ¶0023-0024). Also, it is noted that the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). Therefore, from the interpretation of the Applicant’s Specification and MPEP, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-11, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herwadkar et al. (United State Patent Application Publication, 2014/0095541, hereinafter referred to as Herwadkar).

As per Claim 1, Herwadkar discloses a method for detecting changes in a data set underlying a time-dependent visualization by comparing annotation snapshots across time, the method comprising: 

a)	obtaining a plurality of annotation snapshots of an annotation generated based on an underlying data set of the time-dependent visualization in real-time at a plurality of points in time, each annotation snapshot comprising a visual snapshot of the time-dependent visualization at a point in time of the plurality of points in time and an annotation indicating a feature of the visualization at that point in time, each obtained annotation snapshot not including the underlying data set of the time-dependent visualization at that point in time (Herwadkar: ¶0108-0115: KPIs can be added to one or more visualizations to monitor the state of various KPIs in real-time. Snapshots of KPIs are obtained to maintain a snapshot data model for each KPI. See Fig. 4 for a dashboard visualization of snapshots of KPIs annotations for a particular data point or points in time within a time interval. The visualization, as depicted in Figure 4, generates graphs and models without displaying the underlying dataset. See coherence table in ¶0109 for an example of underlying data set that bound to a visualization in Fig. 4.);

b)	monitoring the plurality of annotation snapshots for indicia of a pattern change over time against a predetermined reference point, the monitoring comprising comparing a first annotation of a first obtained annotation snapshot of the plurality of annotation snapshots against a second annotation of a second obtained annotation snapshot of the plurality of annotation snapshots (Herwadkar: ¶0050-0053, 0073-0076 and 0108-0115: Real-time KPI’s and trends of the KPIs are monitored. The KPIs are visualized in a watch list on a dashboard. The KPI events are identified in the data stream and associated with time domain reference points. The watch list creates a plurality of annotation snapshots of whether or not there had been an anomaly or pattern change over time (i.e. changes against time domain reference points). The watchlists visualize the comparisons and associations with a particular KPI or between KPIs. For any new event that affects a KPI, new events are updated and a change list is generated. Additionally, KPI measures for specific timeframe are displayed in a visualization that enables the user to compare snapshots of data from a current time frame against data of an historical time frame.); 

c)	determining whether there has been a pattern change based on the comparison of the first annotation against the second annotation (Herwadkar: ¶0073-0076, 084-0088 and 0108-0115: The KPIs are visualized in a watch list on a dashboard. The KPI events are identified in the data stream and associated with time domain reference points. The watch list creates a plurality of annotation snapshots of whether or not there had been an anomaly or pattern change over time (i.e. changes against time domain reference points). The watchlists visualize the comparisons and associations with a particular KPI or between KPIs. For any new event that affects a KPI, new events are updated and a change list is generated. Additionally, KPI measures for specific timeframe are displayed in a visualization that enables the user to compare snapshots of data from a current time frame against data of an historical time frame. As an example, KPI measures can be displayed in a snapshot data model visualization as a time series. For instance, a time series bar chart is a visualization where each bar represents a snapshot of an average call processing time KPI for a specific day or hour interval. The KPI intervals are subject to a threshold that identifies the percent or deviation of change in the range of the visualized time series. Examiner notes that Applicant Specification, in at least ¶0053 and Figs. 3A-3C, utilizes a bar chart for annotation snapshots to detect changes across time-dependent data visualization.); and 

d)	generating, in response to detecting a pattern change, an alert describing the pattern change (Herwadkar:¶0041, 0051, 0073-0075, 0087-0089: When the measure of an average KPI trend changes to be outside of a defined a threshold, an alert is automatically triggered. Alert actions can include sending a customized email message, invoking a BPM taskflow, sending a customized text message (e.g., via SMS or MMS), and/or alerting the user.).

Claims 10 and 16 recite limitations already addressed by the rejection of Claim 6; therefore, the same rejection applies. Further, Herwadkar discloses the computer system comprising: a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor, for executing the program instructions, coupled to a change detection engine via the bus that when executing the program instructions causes the system to (Claim 10): and the computer program product comprising a computer readable hardware storage device, and program instructions stored on the computer readable hardware storage device, to (Claim 16): (Herwadkar: Fig. 11 and ¶0122 and 0132-134: All of the processes may be performed under the control of one or more computer systems configured with executable instructions and may be implemented as code (e.g., executable instructions, one or more computer programs, or one or more applications) executing collectively on one or more processors, by hardware, or combinations thereof. The code may be stored on a computer-readable storage medium, for example, in the form of a computer program comprising a plurality of instructions executable by one or more processors. The computer system is shown comprising hardware elements that may be electrically and/or communicatively coupled via a bus.)

As per Claim 2, Herwadkar discloses the method of claim 1, the method further comprising monitoring, in response to a determination that there has not been a pattern change, the plurality of annotation snapshots for indicia of an anomaly change over time against the predetermined reference point (Herwadkar: ¶0022-0023, 0046 and 0108-0115: In a continuous data stream, real-time KPI’s are monitored and visualized in a watch list. The KPI events are identified in the data stream and associated with time domain reference points. The watch list creates a plurality of annotation snapshots of whether or not there had been an anomaly change over time (i.e. changes against time domain reference points) via the Report Cache. The time domain reference points may be predetermined (i.e. at every 15 minute interval). Examiner notes that Applicant’s Specification, ¶0045 identifies the predetermined reference points at times T2, T3, . . .Tk, . . . , where k>0.).

Claims 11 and 17 recite limitations already addressed by the rejection of Claim 2; therefore, the same rejection applies.

As per Claim 6, Herwadkar discloses the method of claim 1, wherein each annotation snapshot comprises a feature of the time-dependent visualization at the point in time of the annotation snapshot and wherein the time-dependent visualization comprises a table, chart, or dashboard displaying a summary of the underlying data set (Herwadkar: ¶0073-0074 and 0108-0115: In a continuous data stream, real-time KPI’s are monitored and visualized in a watch list. KPI can be displayed as a Collapsed List view, Pie chart view (each pie slice representing a call processing time for a specific location or customer category) or as a time series Bar chart, where each bar represents the average call processing time for a specific amount of time or the like. This KPI may allow comparison against a historical timeframe. Examiner notes that Applicant’s Specification, in ¶0035, describes underlying data as raw data and historical data. The display in Herwadkar represents a summary of the underlying data as the visualization represents both the real-time data and the data in a historical time frame.).

Claims 15 and 20 recite limitations already addressed by the rejection of Claim 6; therefore, the same rejection applies.

As per Claim 9, Herwadkar discloses the method of claim 1, the alert comprising a cause of the pattern change (Herwadkar: ¶0051-0052 and 0106-0107: KPI’s can be monitored and users may be alerted about exceptions and conditions when they happen. Specifically, a user can be alerted when there’s a specific percentage change in the KPI trend. For example, if the trend indicates that the processing time has been increasing by 50%, 60%, etc., then it's possible that there may be a problem and a user can be alerted.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3-5, 7-8, 12-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herwadkar et al. (United States Patent Application Publication, 2014/0095541, hereinafter referred to as Herwadkar) in view of Chu et al. (United States Patent Application Publication, 2016/0342910, hereinafter referred to as Chu).

As per Claim 3, Herwadkar discloses the method of claim 2.

Herwadkar does not explicitly disclose, however Chu discloses wherein the anomaly change is a change in the anomalies underlying the time-dependent visualization and wherein the pattern change is a change in the statistical pattern underlying the time-dependent visualization (Chu: ¶0058-0059, 0074-0076: Pattern analysis subsystem may perform some statistical analyses in the irregular component, which may include detecting outliers, large variance intervals, and autocorrelation. The pattern analysis subsystem may identify points of time in the time series data in which the variance changes significantly. The time series exploration system generates visualizations of these analyses and how time series data performs over time with respect to turning point detection. The turning point detection is based on the trend-cycle component to indicate the points in time when the trend directions in the time series data are truly changed, above a significance threshold for trend turning points; unusual season detection to indicate which monthly values are much higher or lower, above a significance threshold for seasonal variation; and large variance interval detection to indicate which time intervals in the time series are more volatile, or above a significance threshold for de-trended and de-seasoned irregularity. Examiner notes that the points of time and the time series data indicating a turning point represent an anomaly change. This anomaly change influences pattern changes such as significant trend direction changes.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Chu’s statistical measures for identifying pattern changes and the strength of such changes because the references are analogous/compatible, since each is directed towards efficiently analyzing and measuring data for a visualization and because incorporating Chu’s statistical measures for identifying pattern changes and the strength of such changes in Herwadkar would have served Herwadkar’s objective of effectively measuring a key performance indicator (KPI) and determining when the KPI reaches a threshold (See Herwadkar, ¶0006); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, Herwadkar discloses the method of claim 2, the method further comprising:

b)	determining whether to generate an alert by comparing the change score to a threshold; and issuing the alert in response to the change score exceeding the threshold (Herwadkar:¶0041, 0051, 0073-0075, 0087-0089: When the measure of an average KPI trend changes to be outside of a defined a threshold, an alert is automatically triggered. Alert actions can include sending a customized email message, invoking a BPM task flow, sending a customized text message (e.g., via SMS or MMS), and/or alerting the user.). 

Herwadkar does not explicitly disclose, however Chu discloses:

a)	 generating a change score between zero (0) and one (1) based on the indicia of the pattern change or the indicia of the anomaly change, the change score indicating a strength of the pattern change or the anomaly change; (Chu: ¶0050-0054 and 0060-0065: A statistical test based on the p-value identifies the strength or significance of pattern change with respect to a significance threshold. Examiner notes that one of ordinary skill in art would understand that a p-value computed in a chi-squared test (as shown in ¶0060 of Chu) or ANOVA F test (as shown in ¶0054) is a score that provides a measure of statistical significance between 0 and 1.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Chu’s statistical measures for identifying pattern changes and the strength of such changes because the references are analogous/compatible, since each is directed towards efficiently analyzing and measuring data for a visualization and because incorporating Chu’s statistical measures for identifying pattern changes and the strength of such changes in Herwadkar would have served Herwadkar’s objective of effectively measuring a key performance indicator (KPI) and determining when the KPI reaches a threshold (See Herwadkar, ¶0006); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 5, Herwadkar in view of Chu discloses the method of claim 4, the method further comprising setting, at the time of the pattern change or anomaly change determination, a new reference point against which to compare future annotation snapshots (Herwadkar: ¶0046 and 0066-0070: By coupling historical data with current real-time data, users will be able to view real-time information in the current state. A user may set a real time reference point for the KPI to be monitored in a visualization snapshot. Additionally, it may be set up for data changes to become events in pattern matching models, whereas the data changes are captured at particular time.).

Claim 14 recites limitations already addressed by the rejection of Claim 5; therefore, the same rejection applies.

As per Claim 7, Herwadkar discloses the method of claim 1.

Herwadkar does not explicitly disclose, however Chu discloses wherein the pattern change is a change in a statistical pattern underlying the time-dependent visualization comprising a statistical test changing from significant to not significant or from not significant to significant (Chu: ¶0046-0052: The pattern analysis subsystem may have turning point detection to detect when a trend changes significantly. For example, a threshold of 20% may be selected to qualify a change as significant. If the change is less than or equal to 20% (or 0.2) with respect to both upward and downward changes in trend, then no significant change is made.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Chu’s statistical measures for identifying pattern changes and the strength of such changes because the references are analogous/compatible, since each is directed towards efficiently analyzing and measuring data for a visualization and because incorporating Chu’s statistical measures for identifying pattern changes and the strength of such changes in Herwadkar would have served Herwadkar’s objective of effectively measuring a key performance indicator (KPI) and determining when the KPI reaches a threshold (See Herwadkar, ¶0006); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 8, Herwadkar in view of Chu discloses the method of claim 7.

Herwadkar does not explicitly disclose, however Chu discloses wherein the statistical test is a test selected from the group consisting of: a chi-squared test, an ANOVA F-test, a skewness test, and a t- test (Chu: ¶0046, 0053-0056, 0059-0060, 0070-0071: Pattern analysis can determine an overall trend in time series data through an ANOVA F test (See ¶0053-0056), a chi-squared test (See ¶0059-0060), skewness or irregular pattern testing (See ¶0070 and Fig. 9), etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Chu’s statistical measures for identifying pattern changes and the strength of such changes because the references are analogous/compatible, since each is directed towards efficiently analyzing and measuring data for a visualization and because incorporating Chu’s statistical measures for identifying pattern changes and the strength of such changes in Herwadkar would have served Herwadkar’s objective of effectively measuring a key performance indicator (KPI) and determining when the KPI reaches a threshold (See Herwadkar, ¶0006); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, Herwadkar discloses the system of claim 11.

Herwadkar does not explicitly disclose, however Chu discloses wherein the anomaly change is a change in the anomalies underlying the time-dependent visualization and wherein the pattern change is a change in the statistical pattern underlying the time-dependent visualization comprising a statistical test changing from significant to not significant or from not significant to significant (Chu: ¶0058-0059, 0074-0076: Pattern analysis subsystem may perform some statistical tests in the irregular component, which may include detecting outliers, large variance intervals, and autocorrelation. The pattern analysis subsystem may identify points of time in the time series data in which the variance changes significantly. The time series exploration system generates visualizations of these analyses and how time series data performs over time with respect to turning point detection. The turning point detection is based on the trend-cycle component to indicate the points in time when the trend directions in the time series data are truly changed, above a significance threshold for trend turning points; unusual season detection to indicate which monthly values are much higher or lower, above a significance threshold for seasonal variation; and large variance interval detection to indicate which time intervals in the time series are more volatile, or above a significance threshold for de-trended and de-seasoned irregularity. Examiner notes that the points of time and the time series data indicating a turning point represent an anomaly change. This anomaly change influences pattern changes such as significant trend direction changes.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Chu’s statistical measures for identifying pattern changes and the strength of such changes because the references are analogous/compatible, since each is directed towards efficiently analyzing and measuring data for a visualization and because incorporating Chu’s statistical measures for identifying pattern changes and the strength of such changes in Herwadkar would have served Herwadkar’s objective of effectively measuring a key performance indicator (KPI) and determining when the KPI reaches a threshold (See Herwadkar, ¶0006); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 recites limitations already addressed by the rejection of Claim 12; therefore, the same rejection applies.

As per Claim 13, Herwadkar discloses the computer system of claim 11, the instructions further causing the system to:

b)	determine whether to generate an alert by comparing the change score to a threshold; and issue the alert in response to the change score exceeding the threshold (Herwadkar:¶0041, 0051, 0073-0075, 0087-0089: When the measure of an average KPI trend changes to be outside of a defined a threshold, an alert is automatically triggered. Alert actions can include sending a customized email message, invoking a BPM task flow, sending a customized text message (e.g., via SMS or MMS), and/or alerting the user.). 

Herwadkar does not explicitly disclose, however Chu discloses:

a)	 generate a change score based on the indicia of the pattern change or the indicia of the anomaly change (Chu: ¶0050-0054 and 0060-0065: A statistical test based on the p-value identifies the strength or significance of pattern change with respect to a significance threshold. Examiner notes that one of ordinary skill in art would understand that a p-value computed in a chi-squared test (as shown in ¶0060 of Chu) or ANOVA F test (as shown in ¶0054) is a score that provides a measure of statistical significance between 0 and 1.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Chu’s statistical measures for identifying pattern changes and the strength of such changes because the references are analogous/compatible, since each is directed towards efficiently analyzing and measuring data for a visualization and because incorporating Chu’s statistical measures for identifying pattern changes and the strength of such changes in Herwadkar would have served Herwadkar’s objective of effectively measuring a key performance indicator (KPI) and determining when the KPI reaches a threshold (See Herwadkar, ¶0006); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, Herwadkar discloses the computer program product of claim 17, the computer readable storage device further comprising instructions to:

b)	determine whether to generate an alert by comparing the change score to a threshold; and issue the alert in response to the change score exceeding the threshold (Herwadkar:¶0041, 0051, 0073-0075, 0087-0089: When the measure of an average KPI trend changes to be outside of a defined a threshold, an alert is automatically triggered. Alert actions can include sending a customized email message, invoking a BPM task flow, sending a customized text message (e.g., via SMS or MMS), and/or alerting the user.). 

c)	set, at the time of the pattern change or anomaly change determination, a new reference point against which to compare future annotation snapshots (Herwadkar: ¶0046 and 0066-0070: By coupling historical data with current real-time data, users will be able to view real-time information in the current state. A user may set a real time reference point for the KPI to be monitored in a visualization snapshot. Additionally, it may be set up for data changes to become events in pattern matching models, whereas the data changes are captured at particular time.).
Herwadkar does not explicitly disclose, however Chu discloses:

a)	 generate a change score based on the indicia of the pattern change or the indicia of the anomaly change (Chu: ¶0050-0054 and 0060-0065: A statistical test based on the p-value identifies the strength or significance of pattern change with respect to a significance threshold. Examiner notes that one of ordinary skill in art would understand that a p-value computed in a chi-squared test (as shown in ¶0060 of Chu) or ANOVA F test (as shown in ¶0054) is a score that provides a measure of statistical significance between 0 and 1.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Chu’s statistical measures for identifying pattern changes and the strength of such changes because the references are analogous/compatible, since each is directed towards efficiently analyzing and measuring data for a visualization and because incorporating Chu’s statistical measures for identifying pattern changes and the strength of such changes in Herwadkar would have served Herwadkar’s objective of effectively measuring a key performance indicator (KPI) and determining when the KPI reaches a threshold (See Herwadkar, ¶0006); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683





/TIMOTHY PADOT/Primary Examiner, Art Unit 3683